Name: 85/169/EEC: Commission Decision of 14 February 1985 repealing Commission Decision 82/649/EEC and establishing that the apparatus described as 'Apollo - Tunable CO2 Laser, model 560' may be imported free of import duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  electronics and electrical engineering;  tariff policy;  natural and applied sciences
 Date Published: 1985-03-05

 Avis juridique important|31985D016985/169/EEC: Commission Decision of 14 February 1985 repealing Commission Decision 82/649/EEC and establishing that the apparatus described as 'Apollo - Tunable CO2 Laser, model 560' may be imported free of import duties Official Journal L 064 , 05/03/1985 P. 0020 - 0020*****COMMISSION DECISION of 14 February 1985 repealing Commission Decision 82/649/EEC and establishing that the apparatus described as 'Apollo - Tunable CO2 Laser, model 560' may be imported free of import duties (85/169/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community of reliefs from customs duty (1), Having regard to Commission Regulation (EEC) No 2290/83 of 29 July 1983 laying down provisions for the implementation of Articles 50 to 59 of Regulation (EEC) No 918/83 (2), and in particular Article 7 thereof, Whereas, by Decision 82/649/EEC (3), the Commission decided that the apparatus described as 'Apollo - Tunable CO2 Laser, model 560' could not be imported free of Common Customs Tariff duties on the grounds that apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, were currently being manufactured in the Community; whereas this applied, in particular, to the apparatus 'Serie 6000' manufactured by Fairlight Technische en Wetenschappelijke Apparaten BV, Jan Luykenstraat 23, NL-1007 AA Amsterdam, Holland; Whereas that Decision was adopted after consultation of the Group of Experts, as provided for under Community rules; whereas, in the light of new information brought to the notice of this group, it is clear that, at the time of ordering of the abovementioned 'Apollo - Tunable CO2 Laser, model 560', no apparatus capable of being used for the same purposes, notably the 'Serie 6000' manufactured by the abovementioned company Fairlight Technische en Wetenschappelijke Apparaten BV, were as yet being manufactured in the Community; whereas the 'Serie 6000' did not in fact become available until January 1980; whereas the duty-free admission of the apparatus described as 'Apollo - Tunable CO2 Laser, model 560' was therefore justified; Whereas Decision 82/649/EEC should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Apollo - Tunable CO2 Laser, model 560', which is the subject of an application by the Federal Republic of Germany of 26 February 1982, may be imported free of import duties. Article 2 Decision 82/649/EEC is hereby repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 February 1985. For the Commission COCKFIELD Vice-President (1) OJ No L 105, 23. 4. 1983, p. 1. (2) OJ No L 220, 11. 8. 1983, p. 20. (3) OJ No L 272, 22. 9. 1982, p. 22.